PER CURIAM.
Appellee wife was granted a decree of divorce and custody of the child of the parties, a boy about eight years of age, with reasonable rights of visitation being accorded to the husband. The appeal, brought by the appellant husband, does not concern the decree of divorce nor the custodial rights; but that which is complained of is asserted abuse by the chancellor of his judicial discretion in the award of $50 weekly which he made for alimony and child support, together with his failure to have allocated specific sums, respectively, for the wife’s alimony and for the child’s support instead of lumping these together in one single sum.
Although we cannot say that the chancellor abused his discretion in the amount allowed in view of the conditions under which the award was rendered, we comment that in thus holding, we do so without prejudice to the appellant to petition under appropriate circumstances for a reduction in the event he bona fide cannot meet the required award. We agree, however, with the position of appellant, since *590he raises the question, that he is entitled to have the court specify separately the amount of the alimony for the wife and the sum for child support. See Hardy v. Hardy, Fla.App.1960, 118 So.2d 106.
The cause is remanded to amend the final decree in conformity to this opinion.
Affirmed with directions.
SHANNON, C. J., and KANNER and ALLEN, TJ., concur.